DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 has been entered.
Response to Arguments
 Applicant’s arguments, see pages 9-10 of Applicant’s Response filed 06/07/2021, with respect to the 35 U.S.C. 103 rejections have been fully considered, but they are not persuasive. 
Applicant argues, on pages 9-10, that Wied, Morton, Napier, and Harring fail to teach the amended limitations. Examiner respectfully disagrees, and notes that the combination of Wied in view of Napier, as outlined below, teaches the newly added limitations. Please see 35 U.S.C. 103 section below. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 11-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wied in view of Napier et.al. (U.S. PG Pub. No. 20050177447; hereinafter "Napier") further in view of Morton et. al.  (U.S. PG Pub. No. 20020032018; hereinafter "Morton") further in view of Harring et. al. (U.S. PG Pub. No. 20130342343; hereinafter "Harring").
As per claim 1, Wied teaches:
 An apparatus for improved managing transportation of freight comprising:
 Wied further teaches that shippers and carriers may interact with the DMS via one or more computer workstations in order to post shipments or bids for transporting a load. (Wied: paragraph [0102, 103], Fig 51) Further, Wied teaches that the DMS may provide date and time selection to a shipper. (Wied: paragraph [0188])
 a server;
 Wied teaches a dynamic market system (DMS) made up of a plurality of computers or a single host server. (Wied: paragraph [0218])
a plurality of carrier vehicles each configured to haul a load;
Wied teaches that each of the carriers may have a vehicle configured to haul a load. (Wied: paragraph [0125, 249-250], paragraph [0253] noting the application of the disclosed invention to the trucking industry)
a plurality of clients each associated with one of the plurality of carrier vehicles and each client having a user interface;
 Wied teaches that a user of the system may interact with the system via one or more user interfaces at a client computer. (Wied: paragraph [0102-103, 131-134, 107, 216], Fig. 4, Fig. 51) Wied further teaches the application of the system such that multiple users in the form of shippers, carriers, customers, and others, and therefore teaches a plurality of clients, each associated with one of the plurality of carrier vehicles and each having a user interface. (Wied: paragraph [0115])
a processor designed to process instructions to provide date and time selection to the client from the server to enable temporal scheduling of a load to be transported for a prospective transportation industry customer;
 Wied teaches a dynamic market system (DMS) made up of a plurality of computers or a single host server. (Wied: paragraph [0218]) One of ordinary skill in the art would appreciate that these computers and/or server contain processors, non-transitory machine readable memories storing program instructions. Wied further teaches that the central server may provide, to the user on the interface, a shipper post shipments page which allows the user to enter a requested date range for their shipment as well as a ready time and a closing time for the shipper. (Wied: paragraph [0188-192], Figs. 27, 29)
the server having a non-transitory machine readable memory having stored therein computer instructions programmed to cause the processor to: 
 Wied teaches a dynamic market system (DMS) made up of a plurality of computers or a single host server. (Wied: paragraph [0218]) One of ordinary skill in the art would appreciate that these 
 store user information and instructions in the memory at the host server;
 Wied teaches that the system stores information entered by the shippers and carriers (users). (Wied: paragraph [0106]) Wied further teaches that the Dynamic Market System (DMS) may be made up of a single host server, and contains a transactional database 692 which stores user information. (Wied: paragraph [0220], Fig. 680)
 access the memory at the server to retrieve the user information and instructions and execute the instructions to perform steps to
 Wied teaches that the system accesses the transactional database 692 to retrieve and present electronic shipment requests and fulfillment offers. (Wied: paragraph [0220])
 present from the server to the plurality of clients at the user interface one or more of a selectable date range and a time range for which the user provides a temporal-based requirement for picking up a load for a customer;
 Wied teaches a user interface containing a date range and a time range for which a user may provide a time-based requirement for picking up a load for a shipper. (Wied: paragraph [0188], Fig. 30) Wied further teaches that the DMS may interact with the various user systems in a client/server type of system (wherein the user inputs are performed on the client side). (Wied: paragraph [0237])
  enable selection of one or more of a date range and a time range at the user interface of the each of the plurality of clients; 
 Wied teaches that a user may select a date range for pick up at the user interface. (Wied: paragraph [0188, Fig. 30, 31)
  receive a selected one or more of the date range and the time range at the server from a user at the one of the clients;
 Wied teaches that the inputs into the system may be received by the DMS. (Wied: paragraph [0102, 103, 220])
 store the received and selected one or more of the date range and the time range into a database of the server;
 Wied teaches that the shipping requests may be stored in the transactional database in the DMS. (Wied: paragraph [0220])
associate the stored one or more of the date range and the time range with a waypoint indicative of a cargo delivery destination desired by the customer;
Wied teaches that the shipping request may be received, wherein Fig. 31 shows the pickup range associated with an origin. (Wied: Fig. 31)
associate the waypoint to a load;
Wied teaches that, included in the information received in the shipping request is data indicative of the load requested to be shipped which is associated with the waypoint in the shipping request. (Wied: paragraph [0188], Fig. 30, 31])
associate the load to the customer;
Wied teaches that a customer number may be associated with a given posted shipping request. (Wied: Fig. 31)
present the load, the waypoint, the date range and the time range to at least one shipper via the user interface at each of the plurality of clients each having equipment configured to move the load; 
Wied teaches that the various shipment requests may be presented to carriers (shippers) on a user interface of a carrier (a client having equipment configured to move the load). (Wied: paragraph [0202, 230-231], Figs. 39, 41)
receive via the user interface at the server from a client a quote from one of the at least one shipper to move the load at the waypoint within the date range and the time range;
Wied teaches that one or more carriers may place a bid (a quote) at the user interface on the one or more shipments to move the shipment at the waypoint within the displayed date range. (Wied: paragraphs [0202-206, 230-231], Figs. 39-41)
With respect to the following limitation:
generate at the server for delivery to a display at a client visible display notes characterizing status of carrier permissions based on one or more conditions being met by the carrier to a user having carrier note permissions to view the status of the carrier permissions; 
Wied teaches that before the user may be allowed to view the user-specific interfaces, they must first log-in to the system, and therefore teaches that the user must first-have permission to view any notes within the system. (Wied: paragraph [0133, 224, 228] Fig. 3)
Napier, however, teaches a central server which may generate a status screen for display at a client device. (Napier: paragraph [0056], Fig. 13) Napier further teaches that the status screen may display visible notes characterizing status of carrier permissions. (see Fig. 13 and paragraph [0039] showing documents and padlock symbols indicating that no participant, even a carrier, may change the document, as well as other statuses) As outlined above, it has been taught that prior to the display of any user-specific interface, a user must first log-in to the system. Napier further teaches, in each figure, that a user may be "welcomed" to the interface along with a display of their name and their company affiliation. (Napier: Figs. 9, 11, and 13) Thus, Wied in view of Napier teaches that the status dashboard displayed by Napier may be permissioned since it is user-specific and requires the user to first log-in to the system before viewing such.  Napier teaches combining the above elements with the teachings of Wied for the benefit of reducing costs and providing security and comfort for the bank whose actions are responsive to the system. (Napier: paragraph [0028, 31]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Napier with the teachings of Wied to achieve the aforementioned benefits. Furthermore, it can be seen that each element is taught by either Wied, or by Napier. Having the user of the system be a broker does not affect the normal functioning of the elements of the claim which are taught by Wied. Because the elements do not affect the normal functioning of each other, the results of the combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been 
at the server, from a remote client, accept the quote from the one shipper to move the load;
Wied teaches, as outlined above, that the carrier may submit the bid at the user interface of the client computer used by the carrier to interact with the central server (which accepts the bid). (Wied: paragraph [0202-206, 208, 230-231], Figs. 39, 41, 43)
 from the server, forward the accepted quote to the one shipper to acknowledge and by directing movement of one of the plurality of carrier vehicles to acquire and move the load at the waypoint for delivery to the prospective transportation industry customer;
 Wied teaches that, once a bid is accepted, the bid may be forwarded to the carrier who may acknowledge the acceptance of the bid. (Wied: paragraph [0210], Figs. 30, 45, 46) Wied further teaches that, once a carrier has been awarded a shipment, the carrier may thereafter arrange for pickup of the shipment for transportation of the delivery from the waypoint to its destination within the date range provided for the shipper. (Wied: paragraph [0104])  As outlined above, Wied teaches that the shipment may be performed by one of the plurality of carrier vehicles. (Wied: paragraph [0125, 249-250])
delivering the load from the waypoint to the customer; 
Wied further teaches that, once a carrier has been awarded a shipment, the carrier may thereafter arrange for pickup of the shipment for transportation of the delivery from the waypoint to its destination within the date range provided for the shipper. (Wied: paragraph [0016, 31, 104])
With respect to the following limitation:
 generating an electronic bill of lading received after delivering the load to the customer;
 Wied further teaches the generation of a bill of lading for the shipment. (Wied: paragraphs [0015-17, 143, 185, 194], Figs. 6, 27,  30) Wied, however, does not appear to teach that this bill of lading is received after delivering the load to the customer.
 Morton, however, teaches that an electronic bill of lading may be received by the system after a given shipment has been delivered to a customer. (Morton: paragraphs [0095-102, 117], Fig. 7 step 316 showing delivery having occurred) Morton teaches combining the above elements with the teachings of Wied in view of Napier for the benefit of providing a mobile communications device that transmits data pertaining to the delivery of goods to a data file or other destination associated with or via an application program residing on a remote computing device and for enabling expedition of order conformation, shipment confirmation, receipt confirmation and/or billing processes in the transportation industry. (Morton: paragraphs [0024, 27]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Morton with the teachings of Wied in view of Napier to achieve the aforementioned benefits.
With respect to the following limitation:
 locking-out a broker from changing account information on the freight shipment transaction and the electronic bill of lading by changing access permissions to data on the electronic bill of lading after the load is delivered and the electronic bill of lading is generated;
 Wied teaches that the users of the system may perform a process of setting up their profile within the system wherein the users are given access to the system based on user credentials. (Wied: paragraphs [0119-122, 126, 133, 138-139]) Wied, however, does not appear to teach that the user may be a broker, or that the broker may be locked out from changing account information by changing access permissions to data after the delivery of the load and the generation of the bill of lading.
 Napier, however, teaches that the user of a system for scheduling loads may comprise a broker. (Napier: abstract, paragraph [0028], Fig. 1) Napier further teaches that a user with the authority to do so (an administrator) may lock out all other parties from editing a shipment and may only allow the parties to 
To the extent that Wied in view of Napier further in view of Morton does not explicitly teach that the locking out occurs after a delivery has been completed and after a bill of lading has been generated, Harring teaches this element. Harring teaches that a user's access credentials and customer account may be set up as temporary login credentials, and the temporary account and their credentials may be disabled and inactivated after a given shipment has been completed. (Harring: paragraphs [0080, 94]) As outlined above, Napier teaches that the locking out may be performed by merely disabling editing or modifying shipping information or a bill of lading. Examiner respectfully notes that Harring is cited here only for the timing of the lock-out, not for the method for doing so. Thus, Wied in view of Napier further in view of Morton teaches that, after the completion of a shipment, a broker may be locked out from their account and access to the system (and therefore locked out from changing account information) by changing access permissions after the delivery of the load and the generation of the bill of lading (which occurs prior to the completion of the shipment). Harring teaches combining the above elements with the teachings of Wied in view of Napier further in view of Morton for the benefit of facilitating data analysis or user data entry. (Harring: paragraph [0079]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Harring with the teachings of Wied, Napier, and Morton to achieve the aforementioned benefits.
Wied in view of Napier further in view of Morton further in view of Harring further teaches:
shifting management of load delivery to a uniquely different department having uniquely different account representatives than the broker. 
 Napier, however, teaches that, after a load has been performed, the load may be transferred to an accounting department (a uniquely different department with different account representatives than the broker). (Napier: paragraph [0028, 31, 55] Fig. 12, see also Fig. 1 indicating that the bank 110 is a different entity than the customers broker 140) The motivation to combine Napier persists.
As per claim 2, Wied in view of Napier further in view of Morton further in view of Harring teaches all of the limitations of claim 1, as outlined above. Wied in view of Napier further in view of Morton further in view of Harring further teaches: 
the user is a load scheduling participant.
 Wied teaches that the system may be used for coordinating transportation of freight, and thus teaches that the users are load scheduling participants. (Wied: paragraph [0102])
As per claim 3, Wied in view of Napier further in view of Morton further in view of Harring teaches all of the limitations of claim 1, as outlined above. Wied in view of Napier further in view of Morton further in view of Harring further teaches: 
the load scheduling participant is a customer.
 Wied teaches that the users may be customers of e-commerce. (Wied: paragraph [0106])
As per claim 4, Wied in view of Napier further in view of Morton further in view of Harring teaches all of the limitations of claim 1, as outlined above. Wied in view of Napier further in view of Morton further in view of Harring further teaches: 
the load scheduling participant is a broker, and wherein presenting comprises presenting from the server to the broker at the user interface of the client one or more of a selectable date range and a time range for which the broker provides a temporal-based requirement for picking up a customer load.
Wied teaches the presentation of a user interface of the client system a selectable date range for providing a time based requirement for picking up a customer load. (Wied: paragraph [0188], Fig. 30) 
As per claim 5, Wied in view of Napier further in view of Morton further in view of Harring teaches all of the limitations of claim 4, as outlined above. Wied in view of Napier further in view of Morton further in view of Harring further teaches: 
the one or more of a selectable date range and the time range comprises a temporal range graphical user interface selection menu.
 Wied teaches that the selectable time range may be presented in an interactive calendar which allows the user to select the dates. (Wied: paragraph [0188])
As per claim 6, Wied in view of Napier further in view of Morton further in view of Harring teaches all of the limitations of claim 1, as outlined above. Wied in view of Napier further in view of Morton further in view of Harring further teaches: 
the load scheduling participant is a customer, and wherein presenting comprises presenting from the server to the customer at the user interface of the client one or more of a selectable date range and a time range for which the customer provides a temporal-based requirement for picking up a customer load.
 Wied teaches that the users may be customers of e-commerce. (Wied: paragraph [0106]) Wied further teaches the presentation on a user interface of a selectable date and time range for which the customer may provide time-based requirement for picking up a load. (Wied: paragraph [0188], Fig. 30) Wied further teaches that the DMS may interact with the various user systems in a client/server type of system (wherein the user inputs are performed on the client side). (Wied: paragraph [0236-238], Fig. 52)
As per claim 7, Wied in view of Napier further in view of Morton further in view of Harring teaches all of the limitations of claim 6, as outlined above. Wied in view of Napier further in view of Morton further in view of Harring further teaches: 
wherein the one or more of a selectable date range and the time range comprises a temporal range graphical user interface selection menu.
 Wied teaches that the selectable time range may be presented in an interactive calendar which allows the user to select the dates. (Wied: paragraph [0188])
As per claim 9, Wied in view of Napier further in view of Morton further in view of Harring teaches all of the limitations of claim 1, as outlined above. Wied in view of Napier further in view of Morton further in view of Harring further teaches:
the server having further instructions stored in the memory to cause the processor to store indicia about the at least one shipper indicative of at least one of: a) insurance status; b) carrier compliance; and c) common and contract authority.
 Wied teaches that the system may capture, at the user interface which forwards information to the central server, insurance information for the carrier (the shipper). (Wied: paragraph [0123])
As per claim 11, Wied in view of Napier further in view of Morton further in view of Harring teaches all of the limitations of claim 1, as outlined above. Wied in view of Napier further in view of Morton further in view of Harring further teaches:
the server having further instructions stored in the memory to cause the processor to authenticate a user at the user interface.
 Wied teaches that each user of the system (both shippers and carriers) may need to log-in to the system prior to using the system. (Wied: paragraphs [0133] Fig. 3)
As per claim 12, Wied in view of Napier further in view of Morton further in view of Harring teaches all of the limitations of claim 1, as outlined above. Wied in view of Napier further in view of Morton further in view of Harring further teaches:
the server having further instructions stored in the memory to cause the processor to categorize the type of user, and generate one of a plurality of unique user interfaces for the categorized type of user.
 Wied teaches that the system, upon set-up of a user account, may determine the type of user (either an administrator, location administrator, maintenance, or operations. (Wied: paragraph [0155], Figs. 11, 12) Wied further teaches that, based on the type of user, one or more pages of the website may be accessible or inaccessible to the user. (Wied: paragraphs [0155-157], Figs. 11, 12) Wied further teaches that only the administrator may have access to the company’s setup information pages, and therefore teaches the generation of a unique user interface for the categorized type of user. (Wied: paragraph [0127], Fig. 6)
As per claim 13, Wied in view of Napier further in view of Morton further in view of Harring teaches all of the limitations of claim 1, as outlined above. Wied in view of Napier further in view of Morton further in view of Harring further teaches:
a fleet of vehicles associated with one shipper, one of the fleet of vehicles rendered operative to acquire and move the load at the waypoint for delivery to the prospective transportation industry customer.
 Wied teaches that the carrier may have a fleet of vehicles, one of which can be dispatched to move the shipments for the shipper. (Wied: paragraphs [0039, 125, 249-250, 253])
As per claim 15, Wied in view of Napier further in view of Morton further in view of Harring teaches all of the limitations of claim 1, as outlined above. Wied in view of Napier further in view of Morton further in view of Harring further teaches: 
 wherein shifting management of load delivery to a uniquely different department comprises enabling exclusively an accounting department with the ability to close a load after the load has been delivered.
 As outlined above, Napier teaches that, after a load has been performed, the load may be transferred to an accounting department (a uniquely different department with different account representatives than the broker). (Napier: paragraph [0028, 31, 57], see also Fig. 1 indicating that the bank 110 is a different entity than the customers broker 140) Napier further teaches that the bank may be able to issue payment advice, wherein the payment advice may be a direction to pay (the ability to close a load 
As per claim 16, Wied in view of Napier further in view of Morton further in view of Harring teaches all of the limitations of claim 1, as outlined above. Wied in view of Napier further in view of Morton further in view of Harring further teaches: 
exclusively enabling an administrator with an ability to modify the load outside of a normal flow process.
 Napier further teaches that a person with the authority to do so (an administrator) may place a given shipment on hold which locks out all other participants from editing the information if a special situation deems such necessary. (Napier: paragraphs [0039, 42, 46-47], Figs. 6A, 12, 13) The motivation to combine Napier persists.
As per claim 17, Wied in view of Napier further in view of Morton further in view of Harring teaches all of the limitations of claim 1, as outlined above. Wied in view of Napier further in view of Morton further in view of Harring further teaches: 
the broker is only enabled with the ability to view load and account information after locking out the broker.
 As outlined above, Wied in view of Napier further in view of Morton further in view of Harring teaches that the broker may be locked out after the bill of lading is generated and a shipment has been completed. Napier further teaches that the lock-out may comprise only allowing a party the ability to view information, and not allow them to edit or modify the information. (Napier: paragraphs [0039, 42, 46-47], Figs. 6A, 12, 13) The motivation to combine Napier persists.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wied in view of Napier further in view of Morton further in view of Harring in view of Benjamin (U.S. PG Pub. No. 20140200942).
As per claim 8, Wied in view of Napier further in view of Morton further in view of Harring teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation: 
enabling selection of one or more of a date range and a time range at a user interface of the client comprises using a single tactile input gesture to capture a temporal range.
 Wied teaches that the selectable time range may be presented in an interactive calendar which allows the user to select the dates. (Wied: paragraph [0188]) One of ordinary skill in the art would appreciate, from the figure, that the selection made on the calendar is a "click" (a single tactile input gesture).
To the extent that Wied in view of Napier further in view of Morton further in view of Harring does not explicitly teach that the click is a "click and drag" single tactile input gesture to capture a temporal range, Benjamin teaches that a user may click and drag a range of times in order to select a temporal range with a single tactile input gesture. (Benjamin: paragraph [0086]) Benjamin further teaches combining the above elements with the teachings of Wied in view of Napier further in view of Morton further in view of Harring for the benefit of enabling a user to easily manage a schedule. (Benjamin: paragraph [0004]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Benjamin with the teachings of Wied in view of Napier further in view of Morton further in view of Harring to achieve the aforementioned benefits.
Claim 10  rejected under 35 U.S.C. 103 as being unpatentable over Wied in view of Napier further in view of Morton further in view of Harring in view of Seriani et. al. (U.S. PG Pub. No. 20140229258; hereinafter “Seriani”) further in view of Lozito et. al. (U.S. PG Pub. No. 20140295457; hereinafter “Lozito”)
As per claim 10, Wied in view of Napier further in view of Morton further in view of Harring teaches all of the limitations of claim 1, as outlined above. Wied in view of Napier further in view of Morton further in view of Harring, however, does not appear to explicitly teach:
the server having further instructions stored in the memory to cause the processor to parse in one of a plurality of ways the selected date and time range and post the parsed selected date and time range to an industry standard load board.
 Seriani, however, teaches, in the context of enabling transportation service providers to competitively bid in responses to customer requests, that one or more customer requests for transportation services may be received, and the system may parse the data elements (which include pickup time and date) from the request before posting it to one or more service providers who may bid on the service. Seriani: paragraphs [0042-44], Figs. 2A, 2B)  Seriani teaches combining the above elements with the teachings of Wied in view of Napier further in view of Morton further in view of Harring for the benefit of intervening intelligently between a requester of a service and a bidder to accelerate a service transaction, hide extraneous information from the transacting parties while making using of a broader range of information internally, and applying automated means to make the most effective decisions. (Seriani: paragraph [0042]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Seriani with the teachings of Wied in view of Napier further in view of Morton further in view of Harring to achieve the aforementioned benefits. Wied in view of Napier further in view of Morton further in view of Harring in view of Seriani, however, does not appear to teach that the request is thereafter submitted to an industry standard load board.
As outlined above, Wied in view of Napier further in view of Morton further in view of Harring in view of Seriani teaches the receipt of transportation requests and the parsing of the data elements including the time and date before posting the request to one or more transportation service providers. Wied in view of Napier further in view of Morton further in view of Harring in view of Seriani, however, does not appear to teach that the request is posted on an industry standard load board. Lozito, however, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMETT K. WALSH/Primary Examiner, Art Unit 3628